          Case 1:16-cv-09517-LAK Document 377 Filed 09/13/21 Page 1 of 3




Kevin P. Mulry
Partner

Direct Dial: 516.227.0620                                                      400 RXR Plaza
Direct Fax: 516.336.2262                                                       Uniondale, NY 11556
kmulry@farrellfritz.com                                                        www.farrellfritz.com

                                                                                        Our File No.
                                                                                         38110-100



                                                    September 13, 2021


By ECF and E-Mail
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:     Kleeberg, et al. v. Eber, et al.
        Docket No. 16-cv-9517 (LAK)

Dear Judge Kaplan:

Defendants respectfully submit this letter identifying objections to the direct testimony of Glenn
Liebman (“Liebman”), the expert witness retained by Plaintiffs.

LIEBMAN SHOULD NOT BE PERMITTED TO OFFER AN OPINION
ON THE VALUATION OF EBER METRO OR EBER-CT AFTER 2012

Defendants object to testimony from Liebman on valuations of Eber-Connecticut, LLC (“Eber-
CT”) and Eber Bros. Wine & Liquor Metro, Inc. (“Eber Metro”) after 2012. See Liebman Direct
Testimony at ¶¶ 116-123.

On June 5, 2012, Alexbay, LLC, which was owned by Lester Eber (“Lester”), received Eber
Bros. Wine & Liquor Corporation’s (“Eber W&L”) entire interest in Eber Metro in complete
satisfaction of Eber W&L’s indebtedness to Lester. As Magistrate Judge Parker held in her
opinion and order dated March 25, 2021, in order to prevail, Plaintiffs must demonstrate, by
clear and convincing evidence, that Lester Eber was unjustly enriched (and if so, the extent to
which Lester Eber was unjustly enriched) by this transaction. On the issue of unjust enrichment,
Judge Parker left for trial the issues of “the amount of money the Eber Entities owed to Lester
based on the various loans he allegedly extended to those entities, the value of the business at
the time of the foreclosure, and other accounting issues” (March 25, 2021 Op. 20-22, ECF No.
348).



                            ALBANY | HAUPPAUGE | NEW YORK | WATER MILL
         Case 1:16-cv-09517-LAK Document 377 Filed 09/13/21 Page 2 of 3




Honorable Lewis A. Kaplan
September 13, 2021
Page 2

Experts for both Plaintiffs and Defendants in this case will testify to “the value of [Eber Metro
and Eber-CT] at the time of the foreclosure.” Liebman, however, also seeks to testify as to an
opinion of the value of those companies in 2020. This testimony should be excluded for two
reasons.

First, a valuation of any of the companies at issue in 2020 (or 2018)—eight years (or six years)
after the foreclosure—is not relevant to “the value of the business at the time of the foreclosure,”
the issue presented for trial. At his deposition, Liebman conceded that a 2018 valuation would
not be relevant to a determination of whether the 2012 foreclosure was appropriate. Liebman
Dep. Tr. at 30:24 to 31:12. A 2020 valuation is similarly not relevant. Second, the 2020
valuation was not included in Liebman’s expert report. An expert may not testify to an opinion
that goes beyond his expert report. See Camarata v. Experian Info. Solutions, Inc., 2018 WL
1738335 (S.D.N.Y. March 5, 2018). Liebman did include in his report a 2018 valuation, but that
is not the opinion he seeks to offer at trial.

For these reasons, the Liebman direct trial testimony concerning a 2020 valuation, Liebman
Direct Testimony at ¶¶ 116-23, should be excluded.

LIEBMAN SHOULD NOT BE PERMITTED TO OFFER OPINIONS
ON CONCLUSIONS THAT ARE FOR THE COURT TO MAKE

Defendants object to testimony from Liebman on factual conclusions and legal conclusions that
are for the Court.

“[A]lthough an expert may opine on an issue of fact within the jury’s province, he may not give
testimony stating ultimate legal conclusions based on those facts.” United States v. Bilzerian,
926 F.2d 1285, 1294 (2d Cir. 1991); see also Hygh v. Jacobs, 961 F.2d 359, 363 (2d Cir. 1992)
(“This circuit is in accord with other circuits in requiring exclusion of expert testimony that
expresses a legal conclusion") (citing cases). Accordingly, courts exclude expert testimony that
“provide[s] legal opinions, legal conclusions, or interpret[s] legal terms; those roles fall solely
within the province of the court.” Highland Capital Mgmt. L.P., 379 F. Supp. 2d at 470 (quoting
Roundout Valley Ctr. Sch. Dist. v. Coneco Corp., 321 F. Supp. 2d 469, 480). Expert testimony
is also inadmissible if it “undertakes to tell the [factfinder] what result to reach,” thereby
“attempt[ing] to substitute the expert’s judgment for the [factfinder’s].” See United States v.
Duncan, 42 F.3d 97, 101 (2d Cir. 1994).

Defendants object to several paragraphs of Liebman’s direct testimony in which he makes
factual conclusions that are for the Court to make as the finder of fact. Specifically, Liebman
seeks to offer as opinion factual conclusions that certain transactions are “arms-length,” and
that other transactions are not, see Liebman Direct Testimony at ¶¶ 28, 47, 64, 66, 67, 71, 94,
and that an interest rate did not make economic sense or have a rational economic reason, see
id. at ¶¶ 63, 64. Factual conclusion testimony that is for the Court to make should be excluded.

Defendants also object to several paragraphs of Liebman’s direct testimony in which he makes
legal conclusions that are for the Court to make. Specifically, Liebman seeks to offer as opinion
the legal conclusion that “[t]he liabilities of EBWLC are not Eber Metro’s liabilities and should not
          Case 1:16-cv-09517-LAK Document 377 Filed 09/13/21 Page 3 of 3




Honorable Lewis A. Kaplan
September 13, 2021
Page 3

be considered in the valuation of Eber Metro.” See Liebman Direct Testimony at ¶ 112, see
generally ¶¶ 97-112. Legal conclusion testimony should be excluded.

LIEBMAN SHOULD NOT BE PERMITTED TO OFFER AN
OPINION ON RELATED PARTY TRANSACTIONS UNDER GAAP

Defendants object to testimony from Liebman on related party transactions under GAAP. See
Liebman Direct Testimony at ¶¶ 124-128. This testimony should be excluded for three reasons.

First, Liebman was proffered as a business appraisal expert, Liebman Direct Testimony at ¶ 1,
and this opinion goes beyond his expertise on a business valuation expert. Second, the issue is
a legal question for the Court, and not a matter for expert testimony. See Bilzerian, 926 F.2d at
1294. Third, the opinion was not disclosed in Liebman’s expert report. See Camarata, 2018 WL
1738335.

LIEBMAN SHOULD NOT BE PERMITTED TO
OFFER AN OPINION ON BURDENS OF PROOF

Defendants object to paragraph 10 of Liebman’s direct testimony to the extent it contains
hearsay, i.e., a statement from Plaintiffs’ attorney about something one of Defendant’s attorneys
allegedly said, and to the extent it offers an opinion on the party bearing the burden of proof on
the issue of valuation. The issue of the burden of proof is for the Court. With respect to the
issue of unjust enrichment and a constructive trust, Judge Parker has held that “the party who
seeks to impose a constructive trust [here the Plaintiffs] must establish the facts necessitating
such a remedy by clear and convincing evidence” (March 25, 2021 Op. at 20, ECF No. 348).
Liebman should not be permitted to testify to hearsay statements from attorneys or the burdens
of proof.

Thank you for your consideration of this matter.

                                                    Respectfully submitted,

                                                      s/ Kevin P. Mulry

                                                    Kevin P. Mulry

cc:     All counsel (By ECF and E-Mail)




FF\11894125.1
